DETAILED ACTION
In the amendment filed on November 20, 2020, claims 1 – 2, 4 – 20 are pending.  Claims 1, 2, 4 and 8 have been amended and claim 3 has been canceled. Claims 11 – 20 have been withdrawn from consideration. 

This application is in condition for allowance except for the following formal matters: 
Claims withdrawn with traverse and claim objections to potentially rejoinable claims as explained below.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

Claim Rejections - 35 USC § 112
The rejections of the claims under 35 USC § 112 in the previous Office Action are withdrawn due to Applicant amendment.

Claim Rejections - 35 USC § 103
The rejections of the claims under 35 USC § 103 in the previous Office Action are withdrawn due to Applicant amendment.
Allowable Subject Matter
Claims 1 – 2, 4 – 10 are allowed.
The following is a statement of reasons for the indication of allowable subject matter: 
Regarding claim 1, the prior art of record fails to teach and fails to suggest a coating composition comprising [emphasis added]: 
100 parts by weight of a resin composition; 
and about 30 to 40 parts by weight of a curing agent, 
wherein the resin composition comprises:
an amount of about 40 to 50 wt% of a first acrylic resin;
an amount of about 5 to 15 wt% of a second acrylic resin having a weight average molecular weight less than a weight average molecular weight of the first acrylic resin;
an amount of about 10 to 15 wt% of carbon component; an amount of about 0.5 to 2 wt% of a matting agent;
an amount of about 0.1 to 0.3 wt% of a catalyst; and
an amount of about 20 to 35 wt% of a solvent, wherein all the wt% based on the total weight of the resin composition,
wherein the first acrylic resin has a weight average molecular weight of about 90,000 to 110, 000.

The closest prior art of record to the allowable subject matter are Jeong et al. US 2015/0079295 A1 (hereafter “Jeong”) in view of Ookawa et al. US 2016/0024327 A1 (hereafter “Ookawa”). Jeong teaches a similar composition to that of the composition recited in claim 1 but does not teach and does not fairly suggest a composition comprising the recited carbon component and one with a first and second acrylic resins 
Dependent claims are allowable on the basis of the elements found in their parent claims.

Election/Restrictions
Claims 1 – 10 are allowable. The restriction requirement between Group I, claims 1 – 10 and Group II, claims 11 – 20 , as set forth in the Office action mailed on March 13, 2020, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of March 13, 2020 is partially withdrawn.  Claim 18, directed to a method of manufacturing a coating layer of an injection mold which uses the coating composition claimed in instant claim 1 is no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. However, claims 11 – 17 and 19 – 20, directed to a method of manufacturing a coating layer of an injection mold which uses a broader coating composition remain withdrawn from consideration because they do not require all the limitations of an allowable claim.

Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Additionally, claim 18 is objected to as being dependent upon a withdrawn base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The Examiner also notes there is an informality in withdrawn base claim 11, particularly “about 30 40 parts by weight of a curing agent” should be “about 30 to 40 parts by weight of a curing agent” to be consistent with instant claim 1. 

This application is in condition for allowance except for the presence of claims 11 – 17 and 19 – 20 directed to an invention non-elected with traverse in the reply filed on May 13, 2020. Applicant is given TWO (2) MONTHS from the date of this letter to cancel the noted claims or take other appropriate action (37 CFR 1.144). Failure to take action during this period will be treated as authorization to cancel the noted claims by Examiner’s Amendment and pass the case to issue. Extensions of time under 37 CFR 1.136(a) will not be permitted since this application will be passed to issue.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE I HERNANDEZ-KENNEY whose telephone number is (571)270-5979.  The examiner can normally be reached on M-F 6:30-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on (571) 272-1295.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 


/JOSE I HERNANDEZ-KENNEY/
Primary Examiner
Art Unit 1717